Citation Nr: 1710199	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-40 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher disability rating for service-connected cervical spondylosis with central canal stenosis, C5-C6, C6-C7, degenerative disc disease, herniated intervertebral disc syndrome, cervical spine, currently with an evaluation of 20 percent prior to January 16, 2014 and 30 percent thereafter.

2.  Entitlement to a higher initial disability rating than 30 percent for service-connected psychiatric disorder, variously characterized as depressed mood, adjustment disorder with depressed mood, and pain disorder, NOS with opiate dependency.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984 and from December 1987 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the Veteran's claim for an evaluation in excess of 20 percent for service-connected cervical spine disability and granted service connection for depressed mood, assigning a 30 percent evaluation effective April 23, 2008.  Jurisdiction has since transferred to the RO in Roanoke, Virginia.

In a July 2015 rating decision, the Phoenix RO increased the disability rating for the service-connected cervical spine disabilities from 20 percent to 30 percent, effective January 16, 2014.   However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased disability rating remains in appellate status for both the period before and after January 16, 2014.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

The issues of entitlement to a higher evaluation for service-connected cervical spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's psychiatric disability has not manifested in symptoms of such severity as to solely result in, or have the capacity to result in occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The Veteran's service-connected psychiatric disability does not meet the criteria for an initial disability rating in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for depressed mood.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify has been satisfied. 

The duty to assist the Veteran is also found to have been satisfied with respect to the claim decided herein.  Private treatment records and medical and decision records provided by the Social Security Administration (SSA) have been obtained and associated with the claims file.  The Veteran has also been provided with VA psychiatric examinations, most recently in January 2014.  The examiner noted review of the claims file, and documented the Veteran's reported medical history, current symptomatology and corresponding functional impairment, as well as her observations of the Veteran's presentation from the day of the examination.  The examiner provided the requested opinions as well as statements explaining her reasoning.  The examination report is therefore found to provide sufficient information to address the relevant rating criteria, is adequate for adjudicatory purposes, and fulfills VA's duty to assist by providing adequate examination and medical opinion.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected psychiatric disorder since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  

The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

III.  Psychiatric Disorders

The Veteran's service-connected psychiatric disability is currently rated as 30 percent disabling under Diagnostic Code 9434 (major depressive disorder) and is evaluated under the criteria of 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders.

A 30 percent disability rating is contemplated for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is contemplated for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is contemplated for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. 436.

The Board notes that, effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated DSM-5. See 79 Fed. Reg. 149, 45094  (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  In the instant case, the Veteran's claim was certified to the Board in 2010 and, as such, the DSM-IV applies to his claim.

In this regard, the Board notes that the DSM-5 removed reference to Global Assessment of Functioning (GAF) scores.  However, as the DSM-IV governs the Veteran's claim, such scores are relevant to the evaluation of his PTSD.  
A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV); see also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  Per the DSM-IV, a GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed person avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the disability rating to be assigned; the evaluation assigned is to be based on all the evidence that bears on occupational and social impairment. Id ; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186  (1995).

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the claims file.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

When considering the evidence of record under the applicable law and regulations cited above, the Board finds that a disability rating in excess of the currently assigned 30 percent is not warranted for the Veteran's service-connected psychiatric disability.  Throughout the appeal period, the Veteran has consistently described neck pain which worsens throughout the day resulting in his irritability levels directly increasing with the increased pain he is experiencing.  

At the April 2008 VA examination, the Veteran reported that he first began to experience depression symptoms in December 2007, when his neck pain significantly increased.  He described these symptoms to include depressed mood, increased irritability, and a sense of hopelessness that his pain will never end.  He stated that this has resulted in decreased interactions with others because of not feeling good and lowered mood/increased irritability, and physical inability to do things he enjoys such as playing golf or going out to eat.  On mental examination, the Veteran's immediate and remote memory appeared to be within normal limits, attention and concentration were good, insight and judgment were good, and his train of thought was goal directed, relevant, and logical.  He was noted to be fully oriented, with an average thought process without any psychosis in thinking.  The Veteran denied suicidal or homicidal thoughts.  His overall mood was described as dysphoric with affect irritable and restricted.  The examiner diagnosed the Veteran with depressed mood due to degenerative disc disease, and assigned a GAF score of 55.  Functionally, it was noted that the Veteran was able to get along well with others, and it is only when pain increases that his irritability increases, but that despite his increased pain he had no history of intense confrontation or difficulties getting along with people.  

In a June 2009 psychiatric evaluation connected to his claim for SSA disability benefits, the Veteran noted that it was hard for him to deal with people when he is in pain.  He also stated that he is less able to concentrate as the day progresses and his pain increases.  At the June 2009 evaluation, the Veteran reported that he had less patience to think about things, poor motivation for completing tasks, and also did not feel like being around people when he is in greater pain.  He described leaving his job in December 2007 due to his pain and medications, but stated that there were no problems with his performance or productivity while working, other than the pain.  On mental evaluation, he was noted to present as cognitively intact during the interview and testing procedures, with okay attention and concentration during the structured interview despite his report that his pain became increasingly distracting over the 2.5 hours of testing.  He also denied sadness.  The physician diagnosed the Veteran with opiate dependence and pain disorder, NOS, noting that the Veteran was cognitively able to follow a schedule, be reliable, and handle simple and detailed tasks, but that per the Veteran's report, pain may impair reliability and interpersonal effectiveness.  

At the January 2014 VA mental health examination, the Veteran reported having few friends, as he does not go out often and he does not like being around a lot of people, but indicated that he had a fine relationship with his wife of over 30 years, and relationships with his three children described as one that was very good, one that was okay, and one that did not talking as much because of differing opinions on things.  He stated that he and his wife go out on occasion, but that he would like to golf and ride horses but cannot do these anymore.  The Veteran had not resumed working since leaving his job in December 2007, but stated that he was currently enrolled in three classes at Arizona State University  with "really good" grades, and that he anticipated obtaining his Bachelor's Degree in history that following December.  With regard to employability, the examiner noted that the Veteran appeared able to remember locations and work-like procedures, as well as to understand and remember very short and simple instructions.  With regard to sustained concentration and persistence, the Veteran appeared able to carry out short and simple instruction and maintain attention and make simple work-related decisions.  The examiner wrote that the Veteran might struggle with maintaining attention for extended periods of time related to pain.  He appeared able to interact appropriately with the general public, ask simple questions or request assistance, and accept instructions and respond appropriately to criticism from supervisors.  The Veteran was also noted to be aware of normal hazards and able to respond appropriately to changes.  The examiner found that the Veteran had symptoms of depressed mood, chronic sleep impairment (due to pain), mild memory loss such as forgetting names, directions, or recent events, and disturbances of motivation and mood.  The psychologist diagnosed the Veteran with adjustment disorder with depressed mood, and found that the Veteran's occupational and social impairment due to his mental diagnosis was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

When considering the evidence in its entirety, the severity of the Veteran's psychiatric symptoms and the functional impact of such symptoms is found to more closely approximate a disability picture contemplated by the currently assigned 30 percent disability rating rather than the next higher rating.  A 30 percent disability rating under the General Rating Formula for Mental Disorders contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  The Veteran's described and observed pain-related irritability, minor memory loss, and decreased motivation to complete tasks, as well as depressed mood when thinking about perceived endless pain and his inability to work and provide for his family are found to more closely resemble the severity of symptoms such as depressed mood, mild memory loss, and anxiety as would result in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, rather than symptoms such as panic attacks more than once a week, difficulty understanding complex commands, impairment of short- and long-term memory, impairment of abstract thinking, and difficulty in establishing and maintaining work and social relationships as would result in reduced reliability and productivity.  While irritability generally could be of such a level as would result in difficulty establishing and maintaining work and social relationships, and the Veteran has reported having few friends because he does not go out often and does not want to be around people when he is irritable and in severe pain, he did not report that his irritability had caused strain in his past or present relationships.

The Board acknowledges that an April 2008 clinical psychological evaluation report connected with his claim for SSA disability benefits includes a diagnosis of cognitive disorder, NOS associated with long term opioid use, described as mild cognitive and judgmental impairment associated with chronic pain and opiate dependence, but notes that this represents the only evidence of record indicating the presence of a cognitive disorder.  By contrast, cognitive impairment was not demonstrated at either the April 2008 or January 2014 VA examination, or at psychological evaluations for SSA in May 2008 and June 2008.  The June 2008 evaluator specifically acknowledged the April 2004 diagnosis, but found that there was no evidence of cognitive impairment from testing, the diagnosis of cognitive disorder was not supported, and that Veteran suffered from a pain disorder related to actual somatic problems.  This interpretation is supported by the vast majority of the evidence of record, and the Veteran's own reports that his concentration and motivational problems occur during times of increased pain.  Based on his descriptions, the Veteran's concentration difficulties and problems completing tasks appear more likely to be related to pain from his spine disability rather than any associated psychiatric disorder.  Therefore, a preponderance of the evidence is found to be against a finding that the Veteran's psychiatric disorder manifests in sustained cognitive difficulties or concentration difficulties.

Further, there is no evidence of record indicating that his described irritability, decreased concentration, and decreased motivation to complete tasks were of such a severity as would result in occupational impairment with reduced reliability and productivity.  A May 2008 psychological evaluation note for SSA documented the Veteran's report that he decided to leave his job in December 2007 because he was in too much pain, but said that prior to that, he had no problem with performance or productivity, other than pain.  Although the Veteran reported irritability and a desire not to deal with people when he is in significant pain, there is no indication that his symptoms ever resulted in inappropriate interactions with customers or coworkers or disciplinary action at his former job, and the April 2008 VA examiner noted that the Veteran denied a history of intense confrontation or difficulties getting along with people.  It was also noted at the most recent VA examination that the Veteran reported that he spends his days reading, doing crosswords, and taking classes at a local university, maintaining "really good" grades, with a 3.7 GPA.  Such evidence reflects successful completion of tasks (studying, homework, reading books, etc...) and leads to a conclusion that even when assuming that his reported decreased concentration and motivation resulted from his psychiatric rather than his physical neck pain, such impairment would not have been of such an extent as to cause reduced reliability and productivity.  

While the Board acknowledges that the Veteran has described symptoms that in aggregate would result in reduced reliability and productivity, such impairment would be the result of both mental and physical service-connected disabilities.  The only symptoms and impairment considered for the current decision are those manifesting from and pertaining to the Veteran's psychological disorder, and not from pain and resulting functional impairment directly resulting from his physical cervical spine disability or the aggregate functional impact of the Veteran's service connected disabilities on his occupational functioning, both of which will be considered in a later adjudication(s).

As a final point, the assertions of the Veteran and descriptions of his symptomatology have been considered; however, as stated above, the evidence of record indicates that the Veteran's service-connected psychiatric disorder has manifested in symptoms more consistent with the currently assigned rating than a higher rating, throughout the pendency of the appeal.  Staged ratings are therefore not appropriate.  See Fenderson, supra.  The Board notes that the Veteran is competent to report his own symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the Board finds his description of his psychiatric symptoms to be credible.  However, even taking his contentions at face value, the picture painted is still not one of such severe psychiatric symptoms as would result in occupational and social impairment with reduced reliability and productivity.  Competent evidence concerning the nature and extent of the Veteran's psychiatric disorder has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.

The Board acknowledges that the symptoms listed under the criteria for each disability rating under the General Rating Formula for Mental Disorders are examples, and the Veteran need not demonstrate all or even some of the specifically-listed symptoms in order to warrant such a rating.  Here, considering the totality of the evidence, the Board finds that the Veteran's irritability, depressed mood, decreased motivation to complete tasks, and mild memory loss do not more nearly or equally approximate the criteria for a 50 percent rating than they do to the currently-assigned 30 percent rating.  An evaluation in excess of 30 percent is therefore not warranted.  38 C.F.R. § 4.130 .

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran is currently evaluated under Diagnostic Code 9434, used for rating major depressive disorder. The Veteran's has at various times been diagnosed with depressed mood, adjustment disorder with depressed mood, and pain disorder, NOS which could also be appropriately evaluated under diagnostic code 9440, for adjustment disorder.  Evaluation under a different diagnostic code, however, would not result in a higher rating, as both diagnostic codes are evaluated using the same criteria under the General Rating Formula for Mental Disorders of 38 C.F.R. § 4.130.  The assignment of a separate rating for the same manifestations would constitute impermissible pyramiding, and therefore is impermissible.  See 38 C.F.R. § 4.14.   

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's psychiatric disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence regarding the claim decided herein does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran described his psychiatric symptoms at worst to include depressed mood, heightened irritability, decreased concentration and motivation to complete projects, and mild memory loss; the severity of which directly correlates with the Veteran's pain levels.  The Board finds that the rating criteria of Diagnostic Code 9434 adequately contemplate the levels of social, and occupational impairment that is demonstrated in the evidence of record as resulting from the Veteran's service-connected psychiatric disorder.  As discussed above, there are higher ratings available under the applicable diagnostic code, but the severity of the Veteran's psychiatric symptoms does not approximate the severity of symptoms and resulting functional impairment contemplated by those ratings.  Given that the General Rating Formula for Mental Disorders contains examples of the type and severity of symptoms contemplated by the rating criteria, rather than an exclusive list, the Rating Formula is comprehensive and can reasonably be said to contemplate all psychiatric symptoms, as any psychiatric symptoms not specifically enumerated in the criteria may be rated by analogy/reference.  There is no suggestion in the medical evidence that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  

Under Johnson v. McDonald, 762 F. 3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In addition to his service-connected psychiatric disorder, the Veteran has previously been awarded service connection for cervical spine disabilities, GERD, and left ear hearing loss.  In this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In light of the above, a preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for the Veteran's service-connected psychiatric disability.  The benefit-of-the-doubt rule therefore does not apply, as the evidence for and against the claim is not in equipoise, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

An initial disability rating in excess of 30 percent for service-connected psychiatric disability is denied.

REMAND

The Board finds that additional development is needed prior to adjudication of the claims of entitlement to a higher disability rating for service-connected cervical spine disabilities and entitlement to a TDIU.

The Veteran was provided with VA examinations pertaining to his cervical spine disability in April 2008 and January 2014.  The April 2008 examiner documented the Veteran's report or neck pain which may radiate down his right arm, but noted that a recent EMG study was negative.  The January 2014 VA examination report documents abnormal physical examination findings including wrist flexion strength of 4/5 (active movement against some resistance), deep tendon reflexes of the bilateral biceps which were 4+ (hyperactive with clonus) and of the bilateral brachioradialis of 3+ (hyperactive without clonus), and decreased light touch sensation of the left inner/outer forearm (C6/T1).  The examiner stated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, without explaining the abnormalities noted above.  The examiner also checked the box indicating that the Veteran had other abnormality related to a cervical spine condition, and wrote that the "Veteran has significant rhythmic tremor of both hands. Tremor evident in handwriting. Veteran has been an oral tobacco user since childhood."  

It is well established that when VA undertakes to provide a VA examination or obtain a VA medical opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Claims for increased ratings for disabilities of the spine implicitly include claims for entitlement to the award of a separate disability rating for any associated objective neurologic abnormality.  See 38 C.F.R. § 4.71(a), Note (1).  Although both VA examiners provided opinions that there were no signs or symptoms of radiculopathy relating to the cervical spine disability, the Veteran has consistently described his neck pain as radiating down into his arms and sometimes to his fingers, and diagnoses of cervical radiculopathy or radicular pain appear in private medical treatment records from December 2007, February 2008, October 2008, December 2009, February 2010, and February 2014.  The December 2009 private treatment record from Spectrum Medical includes findings from Ulnar and Radial nerve Sensory Nerve Action Potential and Compound Muscle Action Potential (CMAP), Median nerve CMAP, and Median and Ulnar nerve F-Wave studies.  The interpreting doctor of osteopathic medicine concluded that the findings represent an abnormal study consistent with a diagnosis of mild carpal tunnel syndrome and cervical radiculopathy, with the tests demonstrating that both motor and sensory fibers were affected.  Although the VA examiners noted review of the claims file, neither mentioned the aforementioned findings relating to cervical radiculopathy, and it is therefore unclear whether these findings were considered in the formulation of the conclusions rendered.  It is therefore found that the VA medical opinions proffered are inadequate for adjudicatory purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  On remand, a supplemental medical opinion should be sought which addresses the Veteran's contentions regarding upper extremity numbness and pain radiating down from the neck, as well as the multiple diagnoses of cervical radiculitis and nerve conduction study results referenced above.

The claim for a TDIU is found to be intertwined with the claim for a higher disability rating for the service-connected cervical spine disability, to include a separate evaluation for associated neurologic abnormalities, and thus must also be remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the claims are REMANDED for the following action:

1.  Refer the Veteran's claims file to an appropriate medical professional ("reviewer") for a supplemental medical opinion as to presence and severity of any neurological manifestations of the Veteran's service-connected cervical spine disabilities, to include the presence and severity of any cervical radiculopathy or other associated neurologic impairment(s).  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed.

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

After review of the claims file, the reviewer must address the following:

a.  Whether the evidence of record leads to a conclusion that it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected cervical spondylosis with central canal stenosis, C5-C6, C6-C7, and degenerative disc disease of the cervical spine has manifested in any objective neurological abnormalities at any time during the relevant appeal period.  

The reviewer is asked to discuss, and to the extent possible, reconcile, potentially conflicting evidence of record including the following:

* The Veteran's consistent reports of neck pain which radiates down his arms and into his fingers;

* Numerous private treatment records (including from December 2007, February 2008, October 2008, December 2009, February 2010, and February 2014) which document a diagnosis of cervical radiculopathy or radicular pain;  

* A VA examination report from April 2008 noting a normal EMG;

* A number of private treatment records noting abnormal sensory and reflex testing of the upper extremities, as well as the January 2014 VA examination report noting hyperactive deep tendon reflexes of the biceps (with clonus) and brachioradialis (without clonus) and decreased sensation at the left inner/outer forearm (C6/T1).

* A December 2009 private treatment record from Spectrum Medical which includes findings from Ulnar and Radial nerve Sensory Nerve Action Potential and Compound Muscle Action Potential (CMAP), Median nerve CMAP, and Median and Ulnar nerve F-Wave studies, interpreted as an abnormal study consistent with a diagnosis of mild carpal tunnel syndrome and cervical radiculopathy, with the tests demonstrating that both motor and sensory fibers were affected.  

Provide clarification as to a notation on the January 2014 VA examination report indicating that "significant rhythmic tremor both hands" was a neurological abnormality associated with the service-connected cervical spine disabilities.  In the same note, the examiner stated that the Veteran was an "[o]ral tobacco user since childhood."  To the extent the reviewer agrees with the conclusion, they should explain the body mechanics which cause the Veteran's cervical spine disorders to manifest/lead to the rhythmic tremors, to include identification of the specific nerve(s) involved and an opinion regarding the severity of such nerve involvement.  If the reviewer is not in agreement as to the January 2014 examiner's conclusion, they should so state and provide an explanation. 

b.  The reviewer is asked to address the extent of functional and industrial impairment due to the Veteran's service-connected cervical spine and any neurological abnormalities found to be associated with the cervical spine disabilities (e.g. whether these disabilities preclude standing or sitting for particular periods of time, lifting more than a certain amount of weight, driving for prolonged periods of time, writing by hand and/or using a computer, etc...).  

The reviewer is advised that functional limitations due to age or non-service-connected disabilities should not be included in such discussion, and the reviewer should limit their opinion to functional impairment due to service-connected disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 

The reviewer must include in the report the rationale for any and all opinions expressed.  However, if the reviewer cannot respond to any inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  

2.  Thereafter, review the requested medical opinion to ensure that it is responsive and fully complies with the directives of this remand; implement corrective procedures as needed.  

3.  After completing the aforementioned development, and conducting any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claim of entitlement to a higher disability rating for his service-connected cervical spine disability, to include entitlement to one or more separate disability rating for associated objective neurologic abnormality affecting the upper extremities unilaterally or bilaterally, and entitlement to a TDIU.  If any of the benefits sought on appeal are not granted in full, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.



	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


